Citation Nr: 1434187	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  13-29 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1985 to April 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's tinnitus began in service and has continued since that time.


CONCLUSION OF LAW

The criteria for service connection of tinnitus have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for tinnitus.  At his June 2014 Board hearing he testified that he has had ringing in his ears since service.

Service connection will be granted if it is shown that a veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The Board finds no reason to doubt the veracity of the Veteran's assertion that he has tinnitus, which he reported at his VA audiological examination in April 2011.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears is capable of lay observation).  

Further, the Veteran has stated, and service records verify, that he was in service for 22 years during which time he worked as a vehicle maintenance supervisor.  The Board finds that the Veteran competently and credibly testified that as part of his work he repaired tanks on the line while other tanks were firing.  He also testified that he was exposed to engine noise as part of his work in the motor pool.  He further explained, and his service records verify, that he served in Kuwait and Iraq.  He reported being exposed to mortar noise in Iraq, including on one occasion when one blew up next to the building where he was sleeping.

The Veteran testified that since service he has worked as a locomotive mechanic.  He said he has not been exposed to extreme noise in that position or in any other circumstance since service.

The Board acknowledges that a VA examiner, in April 2011, opined that it could not be determined without speculation whether the Veteran's tinnitus is related to his service or to his post-service employment.  The lack of a medical opinion, however, is not fatal to the Veteran's claim.  Rather, the Board finds the Veteran's testimony that his tinnitus began in service to be both competent and credible.  Giving him the benefit of the doubt, the Board finds that service connection should be awarded.  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


